Citation Nr: 0102841	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-32 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed back 
condition.  

2.  Entitlement to service connection for a claimed eye 
condition.  

3.  Entitlement to service connection for a claimed leg 
condition.  

4.  Entitlement to service connection for a claimed condition 
of the teeth.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in October 1997.  

The Board notes that in August 1984, the RO denied the 
veteran's claim for nonservice-connected pension benefits.  
In June 1989 and October 1990 rating actions, service 
connection for claimed back and eye conditions was denied.  
The RO, in notifying the veteran of those determinations, 
indicated that his claim for nonservice-connected pension was 
denied.  The RO did not indicate that claims of service 
connection had been denied.  Thus, the Board finds that the 
June and October 1990 decisions are not final as the veteran 
was not properly notified that his claims had been denied.  
The issues in appellate status are as listed on the preceding 
page.  



REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran should be asked in this regard to submit 
competent evidence to support his assertions that he suffers 
from current disability of the back, eye, leg and teeth due 
to his active service.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
claimed conditions of the back, leg, eye 
and teeth since service.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request that have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.  The RO should also obtain 
copies of all VA treatment records of the 
veteran, not previously obtained and 
associate those records with the claims 
folder.  The RO should also afford the 
veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
This should include asking him to provide 
all competent evidence to support his 
assertions that he suffers from 
disability of the back, eye, leg or teeth 
due to disease or injury that was 
incurred in or aggravated by service.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  Following completion of the 
development requested hereinabove, the RO 
undertake to review the veteran's claims.  
The RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


